El Juez PresideNte Señor Del Toro,
emitió la opinión del tribunal.
Según certificado, de compra de bienes inmuebles expe-dido por el Colector de Rentas Internas de Utuado se siguió un procedimiento de apremio por falta de pago de las con-tribuciones de cierta finca urbana, contra su dueño “Hernán Cortés, cuyas circunstancias personales y paradero se igno-ran. ’ ’
Ordenado el embargo de la finca, se libró el certificado que prescribe el artículo 340 del Código Político para su ins-cripción en el Registro de la Propiedad y devuelto registrado se notificó .por medio de entrega de copia a “Rita María Ro-dríguez viuda de Cortés, como familiar.” El embargo fué *13también notificado por edictos “al portador de nn pagaré por la suma de cuatrocientos dólares ($400), y a Hernán Cortés, o a sus herederos o cesionarios desconocidos.”
Celebrada la subasta, la finca fué vendida por $30.67 a José María Cortés, que fué el único postor, otorgándose a su favor el certificado a que nos referimos al principio.
Presentado el certificado en el Registro para que se ins-cribiera la finca así vendida a favor del comprador, el regis-trador se negó a ello por los siguientes motivos:
“A. Porque el procedimiento.de apremio para el pago de contri-buciones se siguió contra 'Hernán Cortés, cuyas circunstancias perso-nales y paradero se ignoran,’ y no obstante, la notificación del embargo de la finca urbana inscrita a favor de éste como bienes pri-vativos, se Irzo por dicho Colector de Rentas a Rita María Rodrí-guez Viuda del referido Hernán Cortés, lo que evidencia el falleci-miento de éste, y cuando fallece un presunto dueño la notificación debe hacerse en el nombre de los nuevos dueños que adquieren el título, o sea a las personas que forman la sucesión del finado. Una notificación como la de este caso, dirigida nominalmente a una persona fallecida es absolutamente ineficaz, y mientras el embargo no sea de-bidamente notificado no es ejecutivo, según disponen los artículos 342 y 336 del Código Político, y por ende ineficaces las actuaciones pos-teriores. Véase resolución sobre reconsideración del caso Hernández v. Registrador, 30 D.P.R. 198.
“B. Porque la venta de la finca subastada tan sólo , se notificó por edictos al ‘Portador de un pagaré por la suma de cuatrocientos dólares’ cuando ha debido hacerse al portador de un pagaré por la cantidad de trescientos dólares de principal, más cien dólares adicio-nales para responder de las costas y gastos caso de reclamación judicial que es el garant'zado con la hipoteca inscrita de dicha finca. No habiéndose por tanto notificado en forma alguna la venta de la finca subastada al acreedor hipotecario portador del pagaré de trescientos dólares y cien más, para costas y gastos caso de reclamación judicial. Manuel Moraza v. Registrador, 45 D.P.R. 829.”
Contrapesa negativa interpuso José María Cortés, el com-prador, el presente recurso gubernativo, limitándose a con-signar en su escrito que no está conforme con la calificación del registrador, sin exponer argumento alguno en apoyo des *14su no conformidad ni hacer cita de ley o de jurisprudencia que sostenga su criterio.
El caso de Hernández v. Registrador, 30 D.P.R. 196, 198, fué uno en que la propiedad embargada y vendida para el cobro de contribuciones pertenecía a Tomasa González fallecida en 1881 y fué tasada para fines contributivos a nombre de su albacea Juan Ballesteros. El albacea falleció también y la notificación de la venta se hizo a un familiar del albacea y no a los herederos de Tomasa González. Esta Corte, por medio de su Juez Asociado Sr. Wolf, dijo:
“. . . La teoría de la notificación era que estando muerto Juan Ballesteros y por tanto no pudiendo ser notificado, la notificación po-dría dir'g’rse a alguno de sus familiares o causahabientes, pero repe-timos que al fallecim’ento del albacea el tesorero estaba obligado a notificar a alguien que fuera causahabiente del primitivo dueño. Aún vamos más lejos y decimos que cuando fallece un presunto dueño, ya fuere albacea o dueño, la notificación debe hacerse en el nombre de les dueños que adquieren el título. Una notificación como la de este caso, dirig'da nominalmente a una persona fallecida es absoluta-mente ineficaz. La notificación al igual que un emplazamiento en un pleito debe prepararse con el nombre de la persona realmente intere-sada y entonces tal notificación puede hacerse en ciertos casos a un supuesto familiar. La razón es clara. Entonces es muy probable que la notificación se haga a la persona realmente interesada qu’en puede defender su título o la acción, según sea el caso.”
Aunque eu verdad los hechos en ambos casos no son igua-les, los razonamientos de la opinión sostienen el primer mo-tivo de la negativa, del registrador y mientras no se nos de-muestre que. son erróneos, a ellos debemos atenernos, espe-cialmente en un caso presentado en las condiciones en que éste lo ha sido.
Examinemos el otro motivo de la nota. Esta Corte en el caso de Moraza v. Registrador, 45 D.P.R. 829, resolvió, copiando del resumen, que:
'‘Tratándose de propiedades que, afectas a hipotecas garanti-zando obligaciones al portador, se rematen por contribuciones, la venta debe notificarse a los tenedores de las obligaciones de acuerdo con *15las constauc'as del registro y además aeudirse al medio supletorio de la publicación por edictos para notificar a los posibles tenedores de las mismas. ’ ’
Aquí, según las constancias del registro la finca de. que se trata respondía de un pagaré al portador por trescientos dó-lares de capital y cien dólares para costas en caso de reclama-ción judicial y la notificación por edictos se hizcual “portador de un pagaré por la suma de cuatrocientos dólares.”
No hay duda que el colector intentó cumplir con la ley y la jurisprudencia, pero la verdad es que al involucrar en una las sumas garantizadas, varió los términos de la garantía, y en estos procedimientos debe serse exacto hasta el detalle para evitar ulteriores conflictos. También se sostiene, pues, la calificación del registrador por su segundo fundamento.

Debe declararse sin lugar el recurso y confirmarse la nota.